DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive as indicated below.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the actuator with a trip lever as taught by Larouche serves the same purpose of operating a flush valve of a toilet as suggested by Martens (see col. 3, lines 45-47 and 50-51).  
It is further noted that Applicant relied on the argument of claim 1 for dependent claim 2 and 4-12.  Accordingly, they will stand or fall together.
Claim Objections
Claims 1-2 and 4-12 are objected to because of the following informalities:  “the bottom” in line 13 of claim 1 should be --a bottom--; “discharge wherein:” in line 16 of .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, the original specification fails to describe the new matter limitations such as “a unitary molded water tank” in line 10 of claim 1; and “an integral ventilation cavity defined by a molded cavity partition” in lines 11-12 of claim 1.  Claims 2-12 are similarly rejected since they include all the limitations of claim 1.
The language “unitary molded” is incorporating a molding process of one piece which the original specification fails to teach how the water tank is being made by molding as a unitary unit so as to include a ventilation cavity therein as an “integral ventilation cavity defined by a molded cavity partition”; hence, the limitations are considered as new matter.  Applicant referencing Fig. 1 to support the new limitations are found to be insufficient.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, it is unclear as to the difference between “a water tank” in line 6 and “a unitary molded water tank” in line 10.  Claim 1 recites the limitation "the connection interfaces" in line 58, “the outer surface’’ in line 59, and “the tank floor” in line 59.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear as to what structure(s) is/are being referred to by "the connection interfaces" in line 58.  It is unclear whether “the outer surface’’ in line 59 is referring to “the bottom outer surface” of the tank in line 22 of claim 1 or a different structure.  It is unclear whether “the tank floor’’ in line 59 is referring to “the bottom of the tank” in line 13 of claim 1 or a different structure.  Claims 2-12 are similarly rejected since they include all the limitations of claim 1. 
The claims are being examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,989,276 (hereinafter Martens) in view of US 2013/0086736 (hereinafter Larouche).
Regarding claim 1, Martens discloses an improved ventilated toilet (see Fig. 1) for location within an enclosure and permitting egress of odors from within the toilet to the atmosphere outside of the enclosure via a ventilation conduit (27) connected thereto, said toilet comprising a base (toilet bowl 1) having a water inlet chamber (16); at least one water channel (14, 15) connecting the water inlet chamber and a water tank (6) and configured to channel water into the base when released from the tank, as well as to provide an airflow conduit for odors present in the base to be removed from the base; and a sewer-connected bowl (13) capable of flushing upon actuation of the toilet; a unitary water tank (6), the water tank (6) configured defining a fluid chamber (where 6 
Martens discusses the flushing water flow through the apertures (15) of the toilet bowl (see col. 3, lines 45-47) but remain silent as to an actuator that initiated the flushing water flow.  Attention is directed to the Larouche reference which teaches an analogous toilet further having an actuator (54), the actuator comprising a trip lever (see Fig. 1) configured to move a flapper valve (52) from the closed position to the open position, thereby permitting water to be released from the water tank into the bowl.  Applicant has not disclosed that having the tank molded solves any stated problem or is in any particular purpose.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, on the toilet of Martens (if not already), an actuator with a trip lever and a flapper valve as taught by Larouche for the same purpose of operating the valve (8) of Martens to flush the toilet.  In so doing, on operation of the actuator the volume of water contained within the tank will be discharged into the toilet base, resulting in a toilet flush as suggested by Marten (see col. 3, lines 50-51).
Marten’s Fig. 1 clearly shown the structure of the water tank (6) having one hatching symbol similar to Applicant’s Fig. 1; however, Marten is silent as to the tank 
Regarding claim 2, the flush valve of Marten in view of Larouche is a flapper valve that obviously moveable from the closed position to the open position by the actuator, and wherein the flapper valve obviously returns to the closed position in response to gravity as the water in the fluid chamber is released into the water inlet chamber.  
Regarding claim 4, the ventilated toilet of claim 1, wherein the connector body further comprises a gasket (36, 30) operative to secure the connector body to the base.  
Regarding claim 5, the ventilated toilet of claim 1, wherein the ventilation conduit further comprises a fan (28) operative to draw odors from the base through the ventilation conduit and to expel the odors outside the enclosure.  
The limitation of claims 6-9 regarding the operation of the fan unit are obvious to one skill in the art as for example taught in paragraph [0029] of Larouche.
The limitation of claims 10-12, Marten remains silent as to the odors being removed from the bowl at a flow rate of 1.6 gallons per flush, 1.3 gallons per flush, or 0.8 gallons per flush as claimed.  Applicant has not disclosed that having the tank molded solves any stated problem or is in any particular purpose.  Therefore, to . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754